Oo Hen Do oT FP WD NY KR

Mw Bw bw NH BW NY HY HD DY HB we BR Be BR BR re ee oe
oN Am 8B ON Se OG GW me I DO NH BR WwW NY SB SG

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-147-RFB-NJK
Plaintiff, Preliminary Order of Forfeiture
V.
DEMETRIUS SCOTT,

Defendant.

 

 

 

This Court finds Demetrius Scott pled guilty to Count One of a One-Count
Superseding Criminal Information charging him with felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). Superseding Criminal Information, ECF No. __; Plea
Agreement, ECF No. __; Change of Plea, ECF No. __.

This Court finds Demetrius Scott agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegation of the Superseding Criminal Information.
Superseding Criminal Information, ECF No. __; Plea Agreement, ECF No. __; Change of
Plea, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Superseding Criminal Information and the offense to
which Demetrius Scott pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(1) with 28 U.S.C. § 2461(c):

///

 
Oo SON DBD UH FF WD NY

Bd No bo bo bdo bo bo bo bo — —_ —_ — _ eS — as — ee
oo ~l ON MN aS Oo bo — So \O CO “I Oo WN es ww bo — oS

 

 

Case 2:19-cr-00147-RFB-NJK Document 26 Filed 10/10/19 Page 23 of 24

1. a Raven Arms model MP-25 .25 caliber semiautomatic pistol, serial
number 1670296;
2. 7 rounds of .25 caliber ammunition; and
3. any and all ammunition
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Demetrius Scott in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
2

 
oOo Fe HN DH OH PP WO KH kK

DO bd NO NY NO WH NY NV NO HK S| Fe BRB RP FF Fe Fe Se =
co oN OTNlUlmlCU Ow elOCUN GeePE ll i DT a see AG De eBa eOW ae Sl rll

 

 

Case 2:19-cr-00147-RFB-NJK Document 26 Filed 10/10/19 Page 24 of 24

right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

patep__Ce¢- / © , 2019.

an

 

HONORABLE RICHARD F. BOULWARE, II
UNITED STATES DISTRICT JUDGE

 
